Citation Nr: 1737707	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  15-35 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Entitlement to service connection for a left shoulder disability.

2. Entitlement to service connection for a low back disability.

3. Entitlement to service connection for an acquired psychiatric disability, to include depression and anxiety.

4. Entitlement to service connection for bilateral hearing loss disability.


ATTORNEY FOR THE BOARD

A.Spigelman, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1981 to July 1984.  

This case comes before the Board of Veterans' Appeals (Board) from a March 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

This case was previously before the Board in September 2016, at which time the issues currently on appeal were remanded for additional development.  The case has now been returned to the Board for further adjudication.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2016).  


REMAND

The Board finds that additional development is required before the claims on appeal are decided.  

A review of the Veteran's claims file reveals that the RO made attempts to obtain the Veteran's service treatment records (STRs) in July 2013 and August 2013.  However, no response was received from the Records Management Center (RMC) as to whether the complete STRs existed or were available for review.  Subsequently in January 2014, the RO notified the Veteran that it determined that the complete STRs could not be located, that all efforts to obtain the needed information had been exhausted, and therefore that the records were unavailable for review.  The RO claimed that further attempts to obtain the records would be unsuccessful; however following the RO's determination, the Veteran reported that he was sending a computer disc that contained STRs.  The RO received the Veteran's computer disc, but was unable to access its contents.  

The Board finds that the RO did not exhaust all efforts to obtain the Veteran's STRs.  The Board notes that the RO must make as many requests as necessary to obtain government records, such as STRs, unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  38 C.F.R. §3.159(c)(2) (2016).  The Board finds in this case that it is not reasonably certain that efforts to retrieve the Veteran's STRs would be futile.  While the RO determined in January 2011 that the Veteran's STRs were unavailable, the computer disc subsequently sent by the Veteran indicates that additional STRs may be available.  Therefore, additional attempts to obtain those records must be made before a decision is rendered in this appeal. 

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Conduct the appropriate development to identify and obtain any additional service treatment records not currently of record, to include contacting the Veteran and asking him to submit additional copies of records in his possession.  All attempts to obtain those records should be documented in the record.  If the records are determined to be unavailable, the Veteran should be notified of such.  

2.  Conduct any other development determined to be warranted, to include obtaining addendum medical opinions as necessary in the event that additional medical records are received.

3.  Then, readjudicate the issues on appeal. If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow an appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2016).



_________________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2016), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).





